Title: To James Madison from Joseph Pulis, 23 May 1804 (Abstract)
From: Pulis, Joseph
To: Madison, James


23 May 1804, Malta. “I have the honour to inform your honour that few days since has pass’d this Island five Russian Frigates who have arrived at Corfu, landed their Troops and lodged them in the respective Forts & Castels.
“And are daily expected According to the Levant News about fifteen Russian Men of War. The Grand Caire after a very sanguine Battle has been restored to the Grand Signor. Commodore Preble days past has entered this port with Consul O’Brien on board who proceeded for Tunis, and are daily expected, We have no intelligence of any Tripoline Cruisers being at Sea, of which I strickly inform the Commodore, and other of our Cruizers by every Conveyance.”
